Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 This action is in response to applicant’s communication amending claims filed on 3/3/2022.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Prior art neither teach nor suggust “ a light-emitting diode device, comprising: an epitaxial layered structure which includes a first-type semiconductor layer, an active layer, and a second-type semiconductor layer sequentially formed on said substrate in such order, and which is formed with an indentation extending through said second-type semiconductor layer and said active layer and terminating at said first-type semiconductor
layer to expose a portion of the first-type semiconductor layer: a current-spreading layer which is disposed on said epitaxial layered structure opposite to said substrate: a current-blocking unit which is disposed on said current-spreading layer; and a distributed Bragg reflector which covers said epitaxial layered structure, said current-spreading layer, and said current-blocking unit, and extends into said indentation of said epitaxial layered structure, wherein one of said current-spreading layer, said current-blocking unit, and a combination thereof has a patterned rough structure, wherein said current-blocking unit includes a second current-blocking layer which is formed on said current-spreading layer opposite to said epitaxial layered structure.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAVITRI MULPURI/Primary Examiner, Art Unit 2816